Citation Nr: 1722496	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee degenerative arthritis.

2.  Entitlement to a rating in excess of 20 percent for left knee degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent, prior to October 26, 2015, for chronic low back strain.

4.  Entitlement to a rating in excess of 40 percent, on and after October 26, 2015, for chronic low back strain.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

These matters were before the Board in September 2016, at which time they were remanded for additional development.  After the issuance of an October 2016 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.


FINDING OF FACT

In a November 2016 submission, the Veteran requested to withdraw the appeal as to the issues of entitlement to ratings in excess of those already assigned to his service-connected right knee degenerative arthritis, left knee degenerative arthritis, and chronic low back strain.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 20 percent for right knee degenerative arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 20 percent for left knee degenerative arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 10 percent, prior to October 26, 2015, for chronic low back strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 40 percent, on and after October 26, 2015, for chronic low back strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204(a). 

In November 2016, the Veteran submitted a written request to withdraw the appeal regarding the above-captioned claims.  VA received this request to withdraw prior to the promulgation of a Board decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to a rating in excess of 20 percent for right knee degenerative arthritis; a rating in excess of 20 percent for left knee degenerative arthritis; a rating in excess of 10 percent prior to October 26, 2015, for chronic low back strain; and a rating is excess of 40 percent, on and after October 26, 2015, for chronic low back strain and, thus, they are dismissed.


ORDER

The claim of entitlement to a rating in excess of 20 percent for right knee degenerative arthritis is dismissed.

The claim of entitlement to a rating in excess of 20 percent for left knee degenerative arthritis is dismissed.

The claim of entitlement to a rating in excess of 10 percent, prior to October 26, 2015, for chronic low back strain is dismissed.

The claim of entitlement to a rating in excess of 40 percent, on and after October 26, 2015, for chronic low back strain is dismissed.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Department of Veterans Affairs


